Citation Nr: 0507015	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-04 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for cardiovascular disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who retired in July 1995 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
decision of the Houston Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
heart condition, bilateral hearing loss, and hemorrhoids.  In 
his notice of disagreement with the June 2001 rating decision 
(and in the substantive appeal), the veteran expressly 
limited his appeal to the issue of entitlement to service 
connection for a heart condition.  Accordingly, this is the 
only issue before the Board.  This case was previously before 
the Board in July 2003, when it was remanded to the RO for 
additional development, and to provide notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a March 1999 decision, the RO granted service connection 
for tension headaches; denied service connection for fatigue 
and memory loss due to undiagnosed illness; increased the 
rating for service-connected thyroid cancer from 10 to 30 
percent; and increased the rating for a service-connected 
acne disorder from zero to 10 percent.  The veteran perfected 
an appeal as to effective dates assigned.  In February 2001 
he withdrew his appeal regarding the effective dates (and 
also withdrew a request for a personal hearing).  


FINDING OF FACT

Cardiovascular disease was not manifested in service or in 
the veteran's first postservice year, and there is no 
competent evidence of a nexus between the veteran's 
postoperative cardiovascular disease and his active service.  






CONCLUSION OF LAW

Service connection for cardiovascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by July 2003 and February 2004 correspondence 
from the RO, and by a supplemental statement of the case 
(SSOC) issued in October 2004.  Although he was provided VCAA 
notice subsequent to the RO decision appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the June 2001 RO decision, in a January 2002 statement of the 
case (SOC), in the July 2003 and February 2004 
correspondence, and in the SSOC) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  Specifically, the July 2003 and February 2004 
correspondence, and the SSOC, informed him of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding notice content, the SOC and the SSOC informed the 
veteran of what the evidence showed.  He was advised by the 
July 2003 and February 2004 correspondence, and the SSOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence advised him of what the evidence 
must show to establish service connection for a heart 
condition, and what information or evidence VA needed from 
him.  While he was not advised verbatim to submit everything 
he had pertaining to the claim, the RO asked him to let VA 
know "[i]f there is any other evidence or information that 
you think will support your claim."  He was further advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  This was equivalent to advising him to 
submit everything pertinent.  Everything he has submitted has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the July 2003 remand.  The veteran did not 
respond to the July 2003 and February 2004 correspondence 
from the RO requesting that he provide information regarding 
any additional sources of evidence pertinent to his claim.  A 
Decision Review Officer reviewed the claim de novo (see 
January 2002 SOC).  VA has obtained all identified records 
that could be obtained.  Evidentiary development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that he has a heart disease 
that was incurred in or aggravated by his military service.  
He also asserts (see May 2002 substantive appeal) that he had 
high cholesterol during service that contributed to the 
development of his cardiovascular disease.  

Service medical records include a March 1975 report of the 
veteran's medical history on entrance into active duty, which 
is negative for complaints or diagnosis of any cardiovascular 
disorder or pertinent abnormality.  A contemporaneous report 
of medical examination revealed that his cardiovascular 
system was normal.  The veteran's heart and cardiovascular 
system were also shown as normal in a March 1995 report of 
examination on his retirement from service.  The remainder of 
the service medical records are negative for diagnosis or 
treatment of a cardiovascular condition.  

Postservice medical evidence included a September 1995 report 
of VA examination that is negative for subjective 
cardiovascular complaints.  Evaluation of his cardiovascular 
system revealed a pulse rate of 72 and blood pressure of 
120/80.  He could walk a mile without difficulty.  His heart 
sounds were essentially normal.  No murmurs were heard, there 
was no enlargement of the heart, and there were no 
indications of venous abnormality.  The examiner expressly 
noted that there was "[n]o history of any type of cardiac 
abnormality."  

On VA examination in April 1998, evaluation of the veteran's 
cardiovascular system showed that his pulse and heart sounds 
were normal.  There was no arrhythmia or murmur.  The 
peripheral vessels were normal, and there was no leg edema.  
The veteran could walk two to three miles without problems, 
and he could climb approximately ten flights of stairs.  It 
was noted that he had smoked one pack of cigarettes every two 
weeks for several years.  The diagnoses were history of 
papillary carcinoma of the thyroid gland post surgery; 
undiagnosed illness characterized by shortness of breath, 
with normal pulmonary function test; chronic fatigue 
secondary to insomnia; acneform lesions; and scars.  

The earliest postservice evidence of record showing the 
veteran's cardiovascular disability is a May 1999 report of 
US Army hospitalization, showing that he presented with 
complaints of chest pain of approximately three hours 
duration.  He apparently reported he had similar chest pain 
in May 1997 after taking too much Synthroid.  The report 
shows past medical history of thyroid cancer in 1988, 
hemorrhoids, and chronic acne; with no history of coronary 
artery disease, diabetes mellitus, or hypertension.  The 
hospitalization report indicates the veteran was pain free 
after treatment that included a nitro drip, morphine, and 15 
milligrams of Lopressor.  He later complained of further 
chest pain, however, and after EKG changes were noted he was 
transferred to a catheterization lab.  Additional lab studies 
revealed single vessel disease, with an occluded large obtuse 
marginal branch.  Cardiac catheterization with percutaneous 
transluminal coronary angioplasty was performed, and there 
were no post-surgical complications or chest pain.  The 
hospitalization report shows diagnoses of Non-Q-wave 
myocardial infarction, hyperlipidemia, hypothyroidism, and 
history of thyroid cancer.  

Army hospital outpatient records dated through February 2001 
show treatment for various medical problems, including 
follow-up care related to the veteran's May 1999 heart 
attack.  The records generally reflect that the veteran was 
compliant with medications; he denied shortness of breath, 
chest pain, and dyspnea on exertion.  In a December 2001 
medical report, an Army Chief of Cardiology Services reported 
on the veteran's medical history and status, and noted that 
on his retirement from active duty, he "had markedly high 
LDL cholesterol, a significant risk factor for cardiac 
disease, though [he] had no other evidence of cardiac disease 
at that time."  The physician noted that treatment for the 
veteran's high cholesterol was "indicated by today's 
guidelines, though certainly not standard in 1995," and that 
he had received nutrition counseling but not medical therapy.  
It was further noted that the veteran was a smoker, but there 
was no evidence of other risk factors.  The Army physician 
stated:

In summary, [the veteran] had risk 
factors of high LDL cholesterol and 
tobacco use while on active duty.  He 
received appropriate counseling regarding 
nutrition at that time.  By today's 
standards, medical therapy was indicated 
to lower his cholesterol, but not by the 
standards of that time.  [The veteran's] 
high cholesterol was certainly 
contributory to his [myocardial 
infarction], though there is no evidence 
that his high cholesterol was aggravated 
or caused by his military service.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
cardiovascular disease, becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, notwithstanding that there is no 
record of evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, the service veteran's medical records are 
entirely negative for diagnosis or treatment of a 
cardiovascular condition.  Postservice medical records show 
postservice cardiovascular disease (including a myocardial 
infarction) for which the veteran had surgery several years 
after service.  The earliest documented diagnosis of 
cardiovascular disability is in May 1999, nearly 4 years 
after the veteran's retirement from service in July 1995.  No 
competent (medical) evidence of record relates the 
cardiovascular disease and heart attack documented in 1999 to 
service.  [Elevated cholesterol is identified as a risk 
factor for cardiovascular disease; it is not, of itself, 
identified as a symptom of cardiovascular pathology.]  In 
fact, the only competent (medical) evidence specifically on 
that point, the December 2001 medical opinion by an Army 
Chief of Cardiology Services submitted by the veteran, is to 
the effect that although the veteran had markedly high LDL 
cholesterol at the time he retired from service, the initial 
manifestation of cardiovascular disease was when he suffered 
a myocardial infarction in 1999.  Furthermore, the Army 
physician expressly noted that there was "no evidence that 
[the veteran's] high cholesterol was aggravated or caused by 
his military service."  There is no medical opinion to the 
contrary, and as heart disease was not manifested in the 
first postservice year, presumptive service connection under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 is not 
for consideration.  
The veteran's own statements regarding a nexus between 
service and his heart condition are not competent evidence.  
He is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence of a nexus between 
the veteran's cardiovascular disease and his military 
service, service connection for cardiovascular disease is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against the 
claim.


ORDER

Service connection for cardiovascular disease is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


